PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/044,267
Filing Date: 24 Jul 2018
Appellant(s): LUKOVIC et al.



__________________
Robert L. Grabarek, Jr. 
Reg. No. 40,625
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05 February 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
First, Appellant argues that the prior art of record, particularly Yoshida, fails to teach “a human-machine interface, wherein the human-machine interface detects a user entry made on an operating mode switch for selecting at least a first operating mode and a second operating mode for the electric motor vehicle drive, wherein in the first operating mode the first fuel-cell-based electrical energy source is operated in order to feed the electric drive with electrical energy and wherein in the second operating mode the first fuel-cell-based electrical energy source is deactivated and is in a secure state and the second fuel-cell-free electrical energy source is operated in order to feed the electric drive with electrical energy”. Appeal Brief at page 7, paragraph 3. Examiner maintains that Yoshida teaches the instant claim limitation, based either on the broadest reasonable interpretation of the claim limitation or on Appellant’s preferred interpretation. 
First, Examiner interprets “a human-machine interface, wherein the human-machine interface detects a user entry made on an operating mode switch” as the human-machine interface comprising an operating mode switch that detects a user entry. In this regard, Appellant’s specification provides a description of, and examples of, the term human-machine interface:
[0014] In terms of the invention, under the term "human-machine interface", a part of 
a device is understood that is used for the interaction of a user with the device, in particular, in order to make user entries on it and/or to output information to the user. In particular, switches of any type [emphasis added], keyboards and touch-sensitive screens, as well as display devices (e.g., screens or head-up displays) and acoustic or optic signal generators of any kind (in particular, loudspeakers or lighting elements or combinations thereof) or combinations of two or more of the aforementioned elements are each human-machine interfaces.

Based on Appellant’s disclosure, a human-machine interface, given its broadest reasonable interpretation consistent with the specification, is interpreted as a switch of any type. The claimed “operating mode switch” is not positively recited as a separate element of the claimed control device, but is merely part of a “wherein” clause. The wherein clause merely describes the function and physical features of the human-
	Based on the above broadest reasonable interpretation, Yoshida teaches “a human-machine interface, wherein the human-machine interface detects a user entry made on an operating mode switch”, as claimed. In this regard, Yoshida discloses an operating member 6, which may be a switch than can be operated by an occupant of the vehicle to control the vehicle’s fuel cell system to execute a control that starts or stops supply of fuel gas. Yoshida at ¶ [0044]. Therefore, Yoshida teaches a human-machine interface (i.e., operating member 6), wherein the human-machine interface detects a user entry made on an operating mode switch (i.e., operating member 6 may be operated by an occupant to start/stop supply of fuel gas).
Further, even if the limitation “a human-machine interface, wherein the human-machine interface detects a user entry made on an operating mode switch” is interpreted consistent with Appellant’s arguments, Yoshida still teaches the limitation. Appellant’s states that “there is no separate operating mode switch that is detected by switch 6”. Appeal Brief at page 7, last paragraph. This argument suggests that Appellant considers the operating mode switch to be distinct from the user interface. Even if this interpretation were adopted, Yoshida still teaches the limitation. In this regard, Yoshida discloses an operating member 6, which may be a switch than can be operated by an occupant of the vehicle to control the vehicle’s fuel cell system to execute a control that starts or stops supply of fuel gas. Yoshida at ¶ [0044]. The operating member may be disposed on a common operation panel on which another operating member that provides an instruction to execute another control is disposed. Id. at ¶ [0012]. In the context of Appellant’s description of human-machine interface (i.e., ¶ [0014] of specification), the operating member of Yoshida is part of a device (i.e., part of a common operation panel) that is used for the interaction of a user with the device (i.e., the occupant interacts with the control panel via the operating member). Therefore, based on Appellant’s own description and examples of human-machine interface, Yoshida teaches a human-machine interface (i.e., common control panel), wherein the human-machine interface detects a user entry made on an operating mode switch (i.e., occupant may operate the operating member of the control panel to execute control).
Appeal Brief at page 8, paragraph 2. Examiner maintains that Yoshida teaches “a second operating mode for the electric motor vehicle drive . . . wherein in the second operating mode the first fuel-cell-based electrical energy source is deactivated and is in a secure state and the second fuel-cell-free electrical energy source is operated in order to feed the electric drive with electrical energy”.
	In this regard, Yoshida discloses an operating member 6, which may be a switch than can be operated by an occupant of the vehicle to control the vehicle’s fuel cell system to execute a control that starts or stops supply of fuel gas. Yoshida at ¶ [0044]. Supplying fuel gas is one operating mode, while stopping the supply of fuel gas is another operating mode. The fuel gas is supplied to cell stack 20 that generates electric power, which may then be supplied to traction motor M3 via inverters 51. Id. at ¶ [0028], [0039]. Conversely, when the occupant operates operating member 6 to stop the supply of fuel gas, electricity is not generated by the fuel cell and not supplied to the traction motor. Even when the supply of hydrogen to the fuel cell or the generation of electric power in the fuel cell is stopped, the fuel cell hybrid vehicle may still run using electric power supplied from battery 54. Id. at ¶ [0070]. In other words, the occupant may operate the operating member to stop the supply of fuel gas, but even when the fuel supply is stopped, the vehicle may still operate using electric power from the battery. This operating state where fuel supply is shut off and the vehicle still runs using electric power from the battery is a direct result of the user operating the operating member. Therefore, Yoshida teaches a second operating mode for the electric motor vehicle drive (i.e., fuel supply stopped)  . . . wherein in the second operating mode the first fuel-cell-based electrical energy source is deactivated (i.e., stopping the fuel supply stops the fuel cell from generating electricity) and is in a secure state (i.e., fuel supply is stopped) and the second fuel-cell-free electrical energy source is operated in order to feed the electric drive with electrical energy (i.e., vehicle still operates using electric power from the battery when fuel supply is stopped).
	Based on the above reasons, Examiner maintains that Yoshida teaches “a human-machine interface, wherein the human-machine interface detects a user entry made on an operating mode switch for selecting at least a first operating mode and a second operating mode for the electric motor vehicle drive, wherein in the first operating mode the first fuel-cell-based electrical energy source is operated in order to feed the electric drive with electrical energy and wherein in the second operating mode the first 
Appellant also argues that Yoshida does not teach “a control unit, wherein the control unit is configured to receive a selection signal from the human-machine interface which indicates the user entry and to control the electric motor vehicle drive in accordance with the selection signal in order to: transfer the electric motor vehicle drive into the first operating mode . . . or the second operating mode . . .”. Appeal Brief at page 8, last paragraph. Examiner maintains that Yoshida teaches the instant claim limitation based on the broadest reasonable interpretation of the claim limitation. 
First, Examiner interprets “control unit” as any components of a control device configured to receive data and/or signals and generate control signals, including processors and/or hard-wired switch logistics. In this regard, Appellant’s specification provides a description of, and examples of, the term control unit:
[0013] In terms of the invention, under the term "control unit", a component of a control device is understood, which is set up to receive data and/or signals and evaluate or further process these and, in particular, depending on this, to generate control signals to3 Attorney Docket No. 080437.PA983UScontrol at least one other vehicle component. The control unit can, in particular, be equipped with one or a plurality of processors, on which one or a plurality of computer programs can run, wherein, in turn, the computer program(s) can be stored in a memory. Instead of this or additionally, the control unit can, in particular, also contain "hard-wired" switch logistics. 

	Based on Appellant’s disclosure, the control unit includes processors and/or hard-wired switch logistics that can receive data or signals and generate control signals.
Based on the above broadest reasonable interpretation, Yoshida teaches “a control unit, wherein the control unit is configured to receive a selection signal from the human-machine interface which indicates the user entry and to control the electric motor vehicle drive in accordance with the selection signal in order to: transfer the electric motor vehicle drive into the first operating mode . . . or the second operating mode . . .”. In this regard, Yoshida discloses a control portion 50 may include an ECU and receives input from operating member 6. Yoshida at Fig. 1 and ¶ [0046]. The control portion controls the fuel cell system 10, which includes fuel cell stack 20, fuel supply means 3 and limit means H. Id. at ¶ [0040]. The operating member instructs limit means H, such as a tank valve, to decrease the amount of the supplied fuel gas or stop the Yoshida at ¶ [0057]. The control portion 50, i.e., ECU, is a processor configured to receive and generate control signals. The tank valve, even if receiving instructions directly Id. at ¶ [0039], [0040]. In other words, to supply power to traction motor via the fuel cell stack, limit means H must be controlled to allow supply of hydrogen gas to the fuel cell stack to generate electricity. At least one or both of the control portion and tank valve further operate to provide stop generation of electric power in the fuel cell when the operating member stops supply of hydrogen. Appellant’s arguments equate only the control portion 50 of Yoshida to the claimed control unit and point to deficiencies of Yoshida only with respect to the control portion. However, the control unit as claimed may be interpreted broadly such that it includes both the control portion and the limit means H. Therefore, Yoshida teaches a control unit (i.e., control portion + tank valve), wherein the control unit is configured to receive a selection signal from the human-machine interface which indicates the user entry (i.e., one or both of control portion and tank valve receives instruction from the operating member) and to control the electric motor vehicle drive in accordance with the selection signal in order to: transfer the electric motor vehicle drive into the first operating mode . . . or the second operating mode (i.e., the combined control portion and tank valve operate the vehicle in a first state where fuel is supplied to the fuel cell stack to generate electricity to provide power to drive motors or a second state where fuel is cut off from the fuel cell stack so no power is generated by the fuel cell stack and the vehicle may still operate via battery reserves).
Finally, Appellant argues that the claimed “safety devices” should not be interpreted under 35 USC § 112(f). Examiner maintains the interpretation. As noted in the MPEP at 2181(I)(A):
The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used."

In claim 8, the term ‘safety device’ does not have a sufficiently definite meaning as the name for structure. Similar to the word ‘module’ used as an example in the above excerpt, the term ‘safety device’ 
If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply. Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS Fitness, 288 F.3d at 1369, 62 USPQ2d at 1664; Watts v. XL Sys. Inc., 232 F.3d 877, 880-81, 56 USPQ2d 1836, 1839 (Fed. Cir. 2000); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1888; Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996) ("Many devices take their names from the functions they perform.") The term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f). See Watts, 232 F.3d at 880, 56 USPQ2d at 1838; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph). The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.); Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1321, 72 USPQ2d 1065, 1071 (Fed. Cir. 2004); Apex, 325 F.3d at 1373, 66 USPQ2d at 1452; Greenberg, 91 F.3d at 1583-84, 39 USPQ2d at 1786; Personalized Media, 161 F.3d at 704-05, 39 USPQ2d at 1786; CCS Fitness, 288 F.3d at 1369-70, 62 USPQ2d at 1664-65; Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531 (Fed. Cir. 1996); Watts, 232 F.3d at 881, 56 USPQ2d at 1839; Al-Site Corp. v. VSI Int’l, Inc., 174 F.3d 1308, 1318-19, 50 USPQ2d 1161, 1166-67 (Fed. Cir. 1999).

 Appellant highlights that the “term is not required to denote a specific structure or a precise physical structure”, as stated in the MPEP. However, if not specific or precise structure is denoted by the claim, sufficient, definite structure must still be understood by one of ordinary skill in the art. In the instant limitation, the term “safety device” does not denote a specific structure or precise physical structure. The term ‘device’ is a generic term that could be applied to any number of mechanical, electrical, hydraulic devices used for safety. Further, being so generic, a person of ordinary skill in the art would not understand the term to have a sufficiently definite meaning as the name for the structure that performs the function. Appellant, after citing the above excerpt, simply concludes that 112(f) should not be applied, but does not provide any analysis or evidence that persons of ordinary skill in the art reading the specification would understand the term ‘safety device’ to have a sufficiently definite meaning as the name for the structure that performs the function. Therefore, the interpretation should be maintained.                                                                                                                                                                                                        

Respectfully submitted,
/AARON L TROOST/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:
/DAVID OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.